Motion for reargument granted, without costs, and upon reargument motion for a stay granted on condition (a) that appellant within five days from the date of the entry of an order hereon pay $150 a week on account of temporary alimony commencing April 26, 1962 to the date of the payment, (b) that within five days after the entry of the order hereon appellant pay $2,000 on account of the counsel fee, (e) that within five days after the entry of the order hereon appellant furnish an undertaking for $10,000, with corporate surety, as security for the payment of any arrears in the temporary alimony or the counsel fee, in the event that the order so appealed from be affirmed or the appeal therefrom be dismissed, (d) and the further condition that the appellant continue to pay $150 a week on account of temporary alimony until the determination of the appeal by this court and on the further condition that the appellant be ready to argue or submit the appeal on October 1, 1962, for which day the appeal is ordered to be placed on the calendar; the papers on appeal and the appellant’s brief to be served and filed on or before August 31, 1962. Beldoek, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.